FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT
THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this "Amendment")
is made effective as of October 29, 2014, by and between IRET PROPERTIES, A
NORTH DAKOTA LIMITED PARTNERSHIP, a North Dakota limited partnership (the
"Borrower"), and FIRST INTERNATIONAL BANK & TRUST, a North Dakota state bank
(the "Lender").
RECITALS
A.            Borrower and Lender are parties to that certain Amended and
Restated Loan Agreement, dated November 20, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the "Loan Agreement"),
providing for a credit facility from the Lender to the Borrower (the "Loan"),
which is evidenced by that certain Amended and Restated Revolving Promissory
Note, dated November 20, 2013, payable to the Lender in the amount of the Loan
(as amended, restated, supplemented or otherwise modified from time to time, the
"Note").
B.            Borrower and Lender wish to amend the Loan Agreement as provided
herein.
C.            Pursuant to Section 7.11 of the Loan Agreement, all amendments
must be contained in a written agreement signed by the Borrower and the Lender.
NOW, THEREFORE, in consideration of the premises and their mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
1.            Definitions.  Unless the context clearly requires otherwise,
capitalized terms used herein and not defined herein shall have the meanings
given to them in the Loan Agreement.
2.            Amendments to Loan Agreement.  The Loan Agreement is hereby
amended as follows:
(a)
The following terms defined in Section 1.01 of the Loan Agreement are hereby
deleted in their entirety and restated as follows:

"Borrowing Base" – At any time and subject to change from time to time in the
Lender's sole but reasonable discretion, the lesser of (a) the Commitment, and
(b) sixty-five percent (65%) of the collective value of the Properties as
determined from time to time by Lender in its sole but reasonable discretion. 
The value of the Properties shall be determined periodically by the Lender based
on the most recent Appraisals, Borrowing Base Certificate, Compliance
Certificate and supporting reports delivered to the Lender pursuant to Section
5.01(d).  The value of the Properties as of October 29, 2014 shall be the
amounts set forth on the initial Borrowing Base Certificate attached as Exhibit
C.
"Commitment" – The commitment of the Lender to make Advances to the Borrower in
accordance with the terms of this Agreement, determined in accordance with
Section 2.11, in an aggregate principal amount not to exceed $100,000,000.

--------------------------------------------------------------------------------

"Maturity Date" – September 1, 2017.
"Minimum Principal Balance" – $17,500,000.
"Note" – That certain Second Amended and Restated Revolving Promissory Note,
dated October 29, 2014, executed by the Borrower and made payable to the order
of the Lender in the original principal amount of up to $100,000,000, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time to the extent permitted under the Loan Documents.
"Origination Fee" – Subject to Section 2.11, a non-refundable commitment fee to
be paid to the Lender in an amount equal to 0.30% of the Commitment.  The
aggregate Origination Fee shall never be greater than $300,000.
"Property(ies)" – The real properties described on Exhibit F-1 through Exhibit
F-15 attached hereto, which are collateral for the Obligations, together with
Eligible Additional Real Properties which become collateral for the Obligations
and such other real and personal property from time to time securing the
obligations.
(b)
The following terms defined in Section 1.01 of the Loan Agreement are hereby
deleted in their entirety:

"Extension Option"
"Revolving Credit Facility Extension Notice"
(c)
Section 2.07 of the Loan Agreement is hereby deleted in its entirety and
restated as follows:

Section 2.07                          Reserved.
(d)
Section 2.10 of the Loan Agreement is hereby deleted in its entirety and
restated as follows:

Section 2.10                          Service Fees.  Borrower shall pay Lender a
service fee in the amount of $40,000 on each of (a) September 1, 2014, (b)
November 1, 2015, (c) November 1, 2016, and (c) August 30, 2017.  The service
fees provided for under this Section are payable to Lender regardless of the
amount outstanding under the Revolving Credit Facility during any applicable
period of time or whether the Revolving Credit Facility will terminate after
such payment.  In the event the Borrower fully prepays the amounts outstanding
under the Revolving Credit Facility and terminates the Revolving Credit Facility
pursuant to Section 2.04(c), Borrower shall be obligated to pay the service fee
required by this Section 2.10 that would have otherwise been due the following
November 1, or that would have otherwise been due on August 30, 2017 if after
November 1, 2016, in accordance with this Section 2.10.

--------------------------------------------------------------------------------

(e)
Section 2.11 of the Loan Agreement is hereby deleted in its entirety and
restated as follows:

Section 2.11                          Commitment.
(a)            The initial Commitment amount shall be $90,000,000.  Lender shall
increase the amount of the Commitment up to and including $100,000,000 upon
satisfaction of the following conditions:
(i)
No Default or Event of Default shall have occurred and be continuing and such
increase shall not result in a Default or Event of Default;

(ii)
No Borrowing Base Deficiency shall occur as a result of such increase;

(iii)
Borrower shall have provided Eligible Additional Real Property and complied with
the conditions set forth in Section 2.08(c);

(iv)
The increase in the Commitment shall be limited to sixty-five percent (65%) of
the value of such Eligible Additional Real Property, as determined by an
Appraisal or as may otherwise be determined by Lender in its sole but reasonable
discretion, and such increase shall not cause the Commitment to exceed
sixty-five percent (65%) of the aggregate value of such Eligible Additional Real
Property and the other Properties at the time of such increase;

(v)
Lender shall have executed participation agreements with participating lenders
committing to provide funding for such increase in the Commitment; and

(b)            The Lender shall provide the Borrower with reasonable advance
notice prior to any increase in the amount of the Commitment.
(c)            Each increase in the Commitment during the term of the Revolving
Credit Facility shall result in the payment of an additional Origination Fee in
an amount equal to 0.30% of the increase in the Commitment until the Commitment
reaches $100,000,000.  If the Commitment is reduced for any reason, subsequent
increases in the Commitment up to the amount of previous reductions, shall not
be subject to an Origination Fee.
(f)
Section 5.01(k) of the Loan Agreement is hereby deleted in its entirety and
restated as follows:

(k)            Collateral Evaluation.  At any time during the term of the
Revolving Credit Facility, the Lender may, at its option, obtain an updated
Appraisal of any Property; provided that Borrower shall only be required to pay
for updated Appraisals (i) if an Event of Default has occurred and is
continuing, or (ii) during the period beginning January 1, 2016 through the
Maturity Date.

--------------------------------------------------------------------------------

(g)
Exhibit A to this Amendment is hereby incorporated as Exhibit F-15 to the Loan
Agreement.

(h)
Exhibit B to the Loan Agreement is hereby deleted in its entirety and replaced
with Exhibit B to this Amendment, which shall be the Borrowing Base Certificate
required under Section 5.01(d)(iii) of the Loan Agreement.

(i)
Exhibit D to the Loan Agreement is hereby deleted in its entirety and replaced
with Exhibit C to this Amendment, which shall be the Compliance Certificate
required under Section 5.01(d)(ii) of the Loan Agreement.

(j)
Exhibit G to the Loan Agreement is hereby deleted in its entirety.

3.            Conditions Precedent.  This Amendment shall be subject to the
condition precedent that the Lender shall have received the following, each
satisfactory to the Lender in form and substance:
(a)
This Amendment, duly executed by the Borrower;

(b)
A $100,000,000 Second Amended and Restated Revolving Promissory Note, duly
executed by the Borrower;

(c)
The mortgage amendments set forth on Exhibit D to this Amendment;

(d)
Date down endorsement to each Title Policy;

(e)
With respect to the Property described on Exhibit A to this Amendment ("Dakota
Commons"):

(i)
A Combination Mortgage, Assignment of Rents, Security Agreement, and Fixture
Financing Statement [Dakota Commons], duly executed by the Borrower; and

(ii)
The items described in Sections 3.01(e), (h), (i), (j), (k), (l), (m), (n) and
(o) of the Loan Agreement.

(f)
The most recent Borrowing Base Certificate, including applicable information
with respect to Dakota Commons, which Borrowing Base Certificate is attached as
Exhibit E and Borrower hereby represents is true and correct in all material
respects;

(g)
An Affidavit of Partnership of the Borrower's general partner (i) attaching
certificates of good standing (or their equivalent) for the Borrower from the
office of the secretary of the state of its formation and of each state in which
it is qualified to do business as a foreign organization, (ii) attaching a true
and correct copy of the Borrower's Agreement of Limited Partnership and
certifying that such agreement remains in full force and effect, (iii) attaching
a true and correct copy of the Borrower's Certificate of Limited Partnership and
certifying that such certificate remains in full force and effect;

--------------------------------------------------------------------------------

(h)
A Certificate of Assistant Secretary of IRET, Inc., a North Dakota corporation
(the "General Partner"), (i) attaching true and correct copies of the General
Partner's Articles of Incorporation and Bylaws and certifying that each remains
in full force and effect, (ii) attaching certificates of good standing (or their
equivalent) for the General Partner from the office of the secretary of the
state of its incorporation and of each state in which it is qualified to do
business as a foreign corporation, (iii) attaching and certifying resolutions of
the General Partner authorizing or ratifying the transactions contemplated
hereby, and (iv) certifying that certain officers listed in such resolutions are
authorized to execute the Loan Documents to which the General Partner or the
Borrower is a party and to perform the obligations of the General Partner or the
Borrower thereunder;

(i)
A Certificate of Assistant Secretary of LSREF Golden Property 14 (WY), LLC, a
Delaware limited liability company ("LSREF"), (i) attaching true and correct
copies of LSREF's Certificate of Formation and Limited Liability Company
Agreement and certifying that each remains in full force and effect,
(ii) attaching certificates of good standing (or their equivalent) for LSREF
from the office of the secretary of the state of its incorporation and of each
state in which it is qualified to do business as a foreign corporation, (iii)
attaching and certifying resolutions of LSREF authorizing or ratifying the
transactions contemplated hereby, and (iv) certifying that certain officers
listed in such resolutions are authorized to execute the Loan Documents to which
LSREF is a party and to perform the obligations of LSREF thereunder;

(j)
Satisfactory evidence that all corporate and other proceedings that are
necessary in connection with this Amendment have been taken to the Lender's and
its counsel's satisfaction and the Lender and such counsel shall have received
all such counterpart originals or certified copies of such documents as the
Lender may request;

(k)
Participation agreements from each participating lender (other than the Lender)
in such amounts as set forth on Exhibit F to this Amendment, which exhibit
reflects the amount of the Commitment on the date of this Amendment.

(l)
Flood Certificates issued by a national flood plain search company on FEMA Form
No. 81-93 in accordance with the provisions of the National Flood Insurance Act
of 1968, the Flood Disaster Protection Act of 1973 and the National Flood
Insurance Reform Act of 1994 certifying that each Property is not located in a
special flood hazard area (as determined by the Federal Emergency Management
Agency);

(m)
A closing statement prepared by the Title Company and approved by Lender;

(n)
Payment to Lender of the Origination Fee in the amount of $45,000;

(o)
Payment of all of Lender's fees and costs associated with this Amendment; and

(p)
Such other information and documents as may reasonably be required by the Lender
and its counsel in connection with this Amendment.

--------------------------------------------------------------------------------

4.            Post-Closing Matters.  Following the date of this Amendment, the
Borrower shall deliver, or caused to be delivered, to Lender the following, each
satisfactory to the Lender in form and substance and by the following deadline:
(a)
On or before December 31, 2014, a zoning letter as more fully described in
Section 3.01(l) of the Loan Agreement, in such form as reasonably acceptable to
Lender, with respect to each Property described in Exhibits F-1 – F14 to the
Loan Agreement and cause the Title Company to issue a zoning endorsement to each
date down endorsement provided under Section 3(d) of this Amendment; and

(b)
On or before December 31, 2014, with respect to each Property, evidence of
policies or certificates of property insurance (including rent loss insurance)
and comprehensive general liability insurance required by Lender in its sole
discretion, with all such insurance in full force and effect.

5.            Acknowledgement of Service Fee.  Lender acknowledges that, prior
to the date of this Amendment, Borrower paid the $40,000 service fee due on or
before September 1, 2014 under Section 2.10 of the Amended Loan Agreement.
6.            No Other Amendments Intended.  Except as expressly provided
hereby, all of the terms and provisions of the Loan Agreement and the other Loan
Documents are and shall remain in full force and effect and are hereby ratified
and confirmed by the Borrower.  The amendments contained herein shall not be
construed as a waiver or amendment of any other provision of the Loan Agreement
or the other Loan Documents or for any purpose except as expressly set forth
herein or a consent to any further or future action on the part of the Borrower
or the other Credit Parties that would require the waiver or consent of the
Lender.
7.            No Impairment of Lien.  Any and all collateral described in the
Mortgages and the transactions contemplated thereunder and thereby shall remain
subject to the lien, charge or encumbrance of the Mortgages and nothing in this
Amendment shall affect the lien of the Mortgages or the other Loan Documents on
such collateral or the priority of such liens over any other liens, charges,
encumbrances or conveyances, nor release or change the liability of any party
who may now be or after the date of this Amendment, become liable, primarily or
secondarily, under the Loan Documents.  Borrower agrees to execute any
instruments Lender reasonably determines to be necessary to maintain a perfected
security interest in any of such collateral.
8.            Representations and Warranties.  The Borrower hereby represents
and warrants to the Lender (before and after giving effect to this Amendment)
that:
(a)
Corporate Authority.  The Borrower has the limited partnership power and
authority, and the legal right, to execute, deliver and perform this Amendment
and to obtain extensions of credit under the Loan Agreement as amended by this
Amendment (the "Amended Loan Agreement").

(b)
Corporate Action.  The Borrower has taken all necessary limited partnership
action to authorize the execution, delivery and performance of this Amendment
and to authorize the extensions of credit on the terms and conditions of the
Amended Loan Agreement.

--------------------------------------------------------------------------------

(c)
Organizational Documents.  The Organizational Documents constitute all of the
organizational documents of Borrower and each Credit Party and are in full force
and effect and have not been amended or modified.

(d)
Qualification of Undersigned.  The undersigned officer of Borrower is duly
qualified and acting in such official capacity on behalf of Borrower, is
familiar with the facts herein represented and warranted, and is duly authorized
to represent and warrant the same and make this Amendment.

(e)
Consents.  No consent or authorization of, filing with, notice to or other act
by, or in respect of, any Governing Authority or any other Person is required in
connection with this Amendment, the extensions of credit under the Amended Loan
Agreement or the execution, delivery, performance, validity or enforceability of
this Amendment, or the performance, validity or enforceability of the Amended
Loan Agreement, except consents, authorizations, filings and notices which have
been obtained or made and are in full force and effect.

(f)
Representations and Warranties in Loan Documents.  Each of the representations
and warranties made by any Credit Party herein or in or pursuant to the Loan
Documents is true and correct on and as of the date of this Amendment as if made
on and as of such date (except that any representation or warranty which by its
terms is made as of an earlier date shall be true and correct as of such earlier
date).

(g)
Enforceability.  This Amendment constitutes the legal, valid and binding
obligation of Borrower enforceable against Borrower in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
affecting the enforcement of creditors' rights generally.

(h)
No Defaults.  No Default or Event of Default has occurred and is continuing, or
will result from this Amendment or any extension of credit under the Amended
Loan Agreement.

(i)
No Defenses.  Borrower hereby represents and warrants that: (i) as of the date
hereof, it has no defenses or rights of setoff against the enforcement by the
Lender of its obligations under the Loan Documents; and (ii) no events have
occurred which, with the giving of notice or passage of time, or both, would
entitle it to any such defenses or rights of setoff.

(j)
Financial Information.  The financial statements heretofore delivered to Lender
in connection with this Amendment and the other Loan Documents are true and
correct in all material respects and fairly present the financial condition of
the subjects thereof, and there have been no material adverse changes in the
condition or prospects, financial or otherwise, of the subjects thereof since
the dates of such financial statements.

--------------------------------------------------------------------------------

(k)
Lender Not in Default.  Lender is not in default under the Loan Documents or any
instrument executed in connection with the Loan Documents, and no condition
exists which, with the giving of notice or lapse of time, or both, would
constitute a default by Lender thereunder.  Any default or purported default of
Lender in connection with the Loan Documents arising prior to the execution of
this Amendment, whether known or unknown, is waived by Borrower.

9.            Release.  In consideration of the covenants of this Amendment,
Borrower hereby releases and discharges Lender, and each of its predecessors,
successors and assigns, and each and all of its or their directors, officers,
employees, attorneys, accountants, consultants, and other agents, of and from
any and all claims, causes of action, obligations, costs, damages, judgments,
and liabilities, of whatever kind or nature, in law, equity or otherwise,
whether known or unknown, which it may have had or now has, in connection with
the Loan to and including the date of this Amendment.  This release shall be
binding upon the Borrower and its subsidiary and affiliated entities and all
trustees and receivers.  Borrower acknowledges that it has entered into the
foregoing release freely and voluntarily upon its own information and
investigation and after consultation with legal counsel of its own choosing. 
The foregoing release shall operate as a full and complete release between and
among the parties notwithstanding the discovery of any different or additional
facts.
10.            Counterparts.  This Amendment may be executed in any number of
counterparts, all of which shall constitute one and the same agreement, and any
party hereto may execute this Amendment by signing and delivering one or more
counterparts. Delivery of an executed counterpart of this Amendment by email or
other electronic means shall be effective as delivery of an original executed
counterpart of this Amendment.
11.            Expenses.  Borrower agrees to reimburse Lender upon demand for
all reasonable out-of-pocket expenses incurred by Lender in connection with the
Loan, the Loan Documents and this Amendment including, but not limited to, legal
expenses and attorneys' fees sustained by Lender in connection with the
preparation of this Amendment, the administration of the Loan or the exercise of
any right or remedy available to Lender under the Loan Documents as amended
hereby (whether or not suit is commenced) or otherwise at law or in equity.
(Signature pages follow.)

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the day and year first set forth
above.


BORROWER:


IRET PROPERTIES, A NORTH DAKOTA LIMITED PARTNERSHIP,
a North Dakota limited partnership


BY:  ITS GENERAL PARTNER:


IRET, INC.,
a North Dakota corporation






By:            /s/ Michael Bosh
      Name:  Michael A. Bosh
      Its:  Executive Vice President and
Assistant Secretary

--------------------------------------------------------------------------------

[BORROWER'S SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED LOAN
AGREEMENT]


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the day and year first set forth
above.


LENDER:


FIRST INTERNATIONAL BANK & TRUST,
a North Dakota state bank






By:            /s/ Stacey Diehl
Stacey J. Diehl, Senior Vice President

